United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                                                          November 22, 2005
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk


                             05-30328
                         Summary Calendar




     REV. BERNADINE TURNER,

                                       Plaintiff-Appellant,

                                v.

     ANADARKO PETROLEUM CORPORATION, ET AL.,

                                       Defendants-Appellees.



           Appeal from the United States District Court
               for the Western District of Louisiana
                   Civil Action No. 3:04-CV-1082



Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court dismissed the Appellant’s claims on January

6, 2005.   The clerk of court received the Appellant’s notice of

appeal and entered it into the record March 23, 2005.     Rule 4 of

the Federal Rules of Appellate Procedure requires parties in civil

litigation to file a notice of appeal within thirty days of the


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
judgment or order being challenged.     FED. R. APP. P. 4(a)(1)(4), 28

U.S.C. § 2107(a) (2000).      The Appellant failed to meet this

requirement.      This Court directed the parties to address the

timeliness of the notice of appeal in their briefs.     The Appellant

failed to do so.

     This Court cannot hear the merits of an untimely appeal

because it lacks jurisdiction.       See Torres v. Oakland Scavenger

Co., 487 U.S. 312, 315 (1988). Therefore, the appeal is dismissed.

     DISMISSED.




                                 2